Citation Nr: 0908688	
Decision Date: 03/09/09    Archive Date: 03/17/09

DOCKET NO.  07-37 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


WITNESSES AT HEARING ON APPEAL

Appellant and A.H.


ATTORNEY FOR THE BOARD

W. Yates, Counsel





INTRODUCTION

The Veteran served on active duty from July 1951 to July 
1971.  He died in May 2005, and the appellant is his 
surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.

The appeal is remanded to the RO via the Appeals Management 
Center, in Washington, DC.  


REMAND

The appellant is seeking service connection for the cause of 
the Veteran's death.  After reviewing the Veteran's claims 
folder, the Board concludes that additional development is 
necessary in order to comply with VA's duty to notify and 
assist.  See 38 U.S.C.A. §§ 5102, 5103, 5103A.

A.  Newly Submitted Evidence

In January 2009, the appellant submitted additional treatment 
records relating to the Veteran which have not previously 
been considered by the RO in adjudicating the issue on 
appeal.  This evidence is relevant to the issue being 
addressed in this appeal, and a waiver of RO consideration of 
this additional evidence has not been received.  Accordingly, 
the Board must return this matter to the RO for consideration 
of the additional evidence and issuance of a Supplemental 
Statement of the Case.  See 38 C.F.R. § 19.31 (2008).  

B.  Medical Opinion Required

According to VA's SCHEDULE FOR RATING DISABILITIES, the term 
hypertension means that the diastolic blood pressure is 
predominantly 90 mm. or greater, and isolated systolic 
hypertension means that the systolic blood pressure is 
predominantly 160 mm. or greater with a diastolic blood 
pressure of less than 90 mm.  38 C.F.R. Part 4, § 4.104, 
Diagnostic Code 7101 Note (1) (20087).

A review of the Veteran's service treatment records revealed 
multiple elevated blood pressure readings.  Specifically, a 
treatment report dated in September 1965, noted a blood 
pressure reading of 140/100.  The report of a periodic 
physical examination, conducted in December 1968, listed his 
blood pressure as 124/90.  The Veteran's separation 
examination performed in December 1970, noted his blood 
pressure as 114/90.

Following his discharge from the service in July 1971, a 
private treatment report, dated in May 1975, listed the 
Veteran's blood pressure as 160/100.  An April 1976 treatment 
report listed his blood pressure as 140/90.  A 
hospitalization report dated in August 1977, noted an 
admitting diagnosis of arterial hypertension, uncontrolled; 
chest pain, rule out myocardial infarction.  The report noted 
that the Veteran "had hypertension for some time."  It 
concluded with final diagnoses of arterial hypertension, out 
of control, and possible old inferior myocardial infarction.  
The report of a VA physical examination performed in May 
1981, noted the Veteran's history of essential hypertension 
dating back to 1972.

The Veteran's death certificate indicates that he died in May 
2005, at the age of 72.  The death certificate recorded his 
immediate cause of death as cardiac arrhythmia.  It also 
listed as other significant conditions contributing to death, 
but not resulting in the underlying cause, the Veteran's do 
not resuscitate status and his multi-organ failure.

A review of the Veteran's terminal hospitalization report 
dated in May 2005, noted final diagnoses of left lower 
quadrant abscess with pseudomonas, respiratory failure, 
encephalopathy, hypertension, chronic obstructive pulmonary 
disease, history of ischemic bowel with bowel resection and 
anemia.

Under these circumstances, the Board finds that the RO should 
obtain a medical opinion to determine whether there is any 
relationship between the Veteran's hypertension and his 
military service; and if so, whether this condition caused or 
materially contributed to the cause of the Veteran's death.

Accordingly, the case is remanded for the following action:

1.  The RO must obtain a medical opinion 
from a physician as to whether the 
Veteran's death is in any way 
attributable to his period of active 
military service, whether on a direct or 
contributory basis.  The claims file must 
be made available to and reviewed by the 
examiner in conjunction with the 
requested study.  The physician must 
specifically provide an opinion on 
whether the Veteran's hypertension was 
related to his military service; and if 
so, whether this condition, or the 
medications he received therefore, caused 
or materially contributed to the cause of 
his death, or caused or materially 
contributed to his cardiac arrhythmia.  A 
complete rationale for all opinions must 
be provided.

2.  Once the above actions have been 
completed, the RO must readjudicate the 
Veteran's claim on appeal, taking into 
consideration all newly acquired evidence 
since the May 2008 Supplemental Statement 
of the Case.  If the benefit on appeal 
remains denied, a Supplemental Statement 
of the Case must be provided to the 
appellant and her representative, if any, 
which must address all of the evidence of 
record since this issue was last 
adjudicated by the RO.  After the 
appellant and her representative have had 
an adequate opportunity to respond, the 
appeal must be returned to the Board for 
appellate review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

